DETAILED ACTION
Response to Amendment
3.  (Continued)
	The proposed amendments filed after a final rejection, but prior to the date of filing a brief, will not be entered because they raise new issues that would require further consideration and/or search.  In particular, the proposed limitation that the clad aluminum product has a certain bend angle requires further consideration and/or search.  

Response to Arguments
12.  (Continued)
	The request for reconsideration has been considered but does not place the application in condition for allowance.  
	Applicant presents arguments directed to the proposed amendments to the claims.  As set forth above, the proposed amendments to the claims will not be entered.  Therefore, Applicant's arguments are moot.  The claims remain rejected for the reasons set forth in the Final Office Action mailed on 3 February 2021.

	Applicant filed a Terminal Disclaimer to overcome Double Patenting Rejections over U.S. Patent Number 10,730,266. This Terminal Disclaimer has been approved. The Double Patenting Rejections are therefore withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636.  The examiner can normally be reached on 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784